Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.Claims 1, 3-7, 9, 11-19, 23-30, 34-46 are allowable. The restriction requirement of species, as set forth in the Office action mailed on 4/21/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4/21/2020 is fully withdrawn.  Claims 8, 10, 20-22 and 31-33, directed to species II no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner's Amendment

3.        An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Marshall Lerner (Reg. 24108) on 5/13/2022.
The application has been amended as followings:
(Currently amended) An article of furniture comprising:
a power source;
a charging port electrically connected to the power source that is capable of connecting to a first device and capable of providing power to the first device;
a first switch located in the electrical connection between the power source and the charging port, wherein the first switch is configured to be actuated to prohibit quiescent loss when the charging port is not in use; 
a motor connected to at least one portion of the article of furniture and configured to actuate the at least one portion of the article of furniture;
the motor being electrically connected to the power source, a second switch controlling the power from the power source to the motor, and the second switch not limiting the power to the charging port,
the first switch configured to limit the power to only the charging port, while not limiting the power to the motor; and
a charging power supply electrically connected to the power source and to the charging port wherein said charging power supply is a DC-DC converter that converts a first DC voltage inputted from the power source to a second DC voltage outputted to the charging port wherein said first switch limits the power from the power source to the charging power supply.

8.	 (Currently Amended) The article of furniture of claim 1 further comprising a current monitor electrically connected to the switch and that measures [[the]] current directed to the charging port.

(Currently amended) An article of furniture comprising:
a power source;
a charging port electrically connected to the power source, wherein the charging port is configured to connect to a first device and the charging port is configured to provide power to the first device;
a first switch located between the power source and the charging port, wherein the first switch is configured to be actuated to prohibit quiescent loss when the charging port is not in use; 
a second device connected to the power source, and comprising a second switch located between the power source and the second device and controlling [[the]] current from the power source to the second device, and the second device comprising a motor for actuating a portion of the article of furniture; or a heating or cooling device for refrigeration, a cup holder, and/or a seat, or a light comprising an LED, an aesthetic lighting feature, a lamp, or a status indicator, or a video display, an audio speaker, a camera, a covert security camera, an LED infrared camera,  a microphone, a voice command receiver, a computing device, a wireless communication device for transmitting or receiving wireless signals and/or WiFi extender, or further comprising a biomonitoring device comprising a blood pressure machine, a heart rate machine, an oxygen saturation measuring device, or a body weight device, or an at least one additional charging port with each additional charging port having its own individual power switch to turn off the power to its respective additional charging port and/or a master power switch for controlling all the power to all the charging ports; 
the first switch is configured to control the power to only the charging port and to not limit the power to any other electrical devices and the second switch configured to control the power to only the second device and the second switch to not limit the power to the charging port; and
a charging power supply electrically connected to the power source and to the charging port wherein said charging power supply is a DC-DC converter that converts a first DC voltage inputted from the power source to a second DC voltage outputted the charging port wherein said first switch limits the power from the power source to the charging power supply.

(Currently Amended) The predetermined time interval of claim 18 set according to a time required to substantially charge the first device or adjustably set the timer based on a charge time of the first device estimated through a capacity monitor that is connected to the first device that measures [[the]] a voltage capacity of the first device, and a current monitor that measures [[the]] current at the charging port, and a microcontroller connected to the timer, to the capacity monitor, and to the current monitor, and the microcontroller estimating charge time of the first device and setting the predetermined time interval on the timer.

21.	 (Currently Amended) The article of furniture of claim 15 further comprising a detector connected to the charging port wherein the detector detects the connection or current consumption of the first device and either acts as the charging port switch or activates the charging port switch to limit the power to the charging port.

23.(Currently amended) An article of furniture comprising:
a battery;
a charging port electrically connected to the battery wherein the charging port is configured to connect to a first device and to provide power to a first device;
a first switch located in the electrical connection between the battery and the charging port, wherein the first switch is configured to be actuated to prohibit quiescent loss when the charging port is not in use; 
a motor connected to at least one portion of the article of furniture and configured to actuate the at least one portion of the article of furniture;
the motor being electrically connected to the battery and a second switch located in the electrical connection between the battery and the motor, wherein the second switch controls the power from the battery to the motor, 
the first switch configured to limit the power to only the charging port, while not limiting the power to the motor; and
a charging power supply electrically connected to the battery and to the charging port wherein said charging power supply is a DC-DC converter that converts a first DC voltage inputted from the battery to a second DC voltage outputted to the charging port wherein the first switch limits the power from the battery to the charging power supply.

31.	 (Currently Amended) The predetermined time interval of claim 29 set according to a time required to substantially charge the first device or adjustably set the timer based on a charge time of the first device estimated through a capacity monitor that is connected to the first device that measures [[the]] a voltage capacity of the first device, and a current monitor that measures [[the]] current at the charging port, and a microcontroller electrically connected to the timer, to the capacity monitor, and to the current monitor, and the microcontroller configured to estimate the charge time of the first device and to set the predetermined time interval on the timer.
32.	 (Currently Amended) The microcontroller of claim 31 being electrically connected to a battery capacity monitor, and the battery capacity monitor configured to measure [[the]] a battery capacity and communicate  capacity information to the microcontroller, and the microcontroller configured to send a notification containing information about the battery capacity upon receiving the battery capacity information from the battery capacity monitor.

33.	 (Currently Amended) The microcontroller of claim 32 adjusting the charge time of the first device by accounting for [[the]] a remaining battery capacity and setting a time that does not result in a discharge of the battery to below a minimum threshold battery capacity.

35.(Currently amended) An article of furniture comprising:
a power source;
a charging port wherein the charging port is electrically connected to the power source and wherein the charging port is configured to provide power to a first device;
a first switch located in the electrical connection between the power source and the charging port, wherein the first switch is configured to be actuated to prohibit quiescent loss when the charging port is not in use  while not limiting the power to a second device;
the second device electrically connected to the power source and a second switch located in the electrical connection between the power source and the second device, wherein the second switch controls the power from the power source to the second device and the second switch does not limit the power to the charging port;
a microcontroller electrically connected to the first switch and to the second device,
a communication circuit electrically connected to the microcontroller;
the communication circuit capable of sending notifications and/or receiving commands from to a remote device,
the first switch configured to limit the power to only the charging port and to not limit the power to the second device; and
a charging power supply electrically connected to the power source and to the charging port wherein said charging power supply is a DC-DC converter that converts a first DC voltage from the power source to a second DC voltage outputted to the charging port wherein said first switch limits the power from the power source to the charging power supply.

42.(Currently amended) A method of managing power on an article of furniture comprising [[the]] steps of:
connecting a first device to a charging port or a cable electrically connected to the article of furniture wherein the charging port or cable is electrically connected to a power source, and the power source is electrically connected to a second device, and the article of furniture further comprises a first switch that is located between the charging port or cable and the power source, wherein the first switch is configured to be actuated to prohibit quiescent loss when the charging port is not in use,
actuating the first switch to 
powering the first device after the first switch is enabled
actuating the first switch to 
activating a second device through a second switch, wherein the second switch is located between the power source and the second device, wherein the second switch controls the power from the power source to the second device and the second switch does not control the power to the charging port.

43. (Currently amended) The method of claim 42 further comprising a step of activating a timer wherein the timer is connected to the first switch, and the timer is activated when the first switch is enabledenabled

44. (Currently amended) The method of claim 43 further comprising a step of activating an early stop switch wherein the early stop switch is connected to the timer and/or the first switch and the early stop switch stops the timer from keeping the first switch enabled

45.(Currently amended) The method of claim 42 wherein the step of actuating the first switch connecting the first device to the charging port activates the first switch deactivates [[turns]] the first switch


46.(Currently amended) A recliner, comprising:
a battery,
a control panel located on an outer surface of the recliner, comprising
a charging port electrically connected to the battery, wherein the charging port is configured to connect to a first device and to provide power to a first device, 
a first switch located in the electrical connection between the battery and the charging port, wherein the first switch is configured to be actuated to prohibit quiescent loss when the charging port is not in use,
a power indicator, and
a motor connected to at least one portion of the recliner and configured to actuate the at least one portion of the recliner, 
wherein the motor being electrically connected to the battery, and the first switch configured to limit the power to only the charging port to prohibit
a second switch configured to limit the power to only the motor and not limit the power to the charging port.

Allowable Subject Matter
4. 	Claims 1, 3-46 are allowed.
5. 	The following is an examiner’s statement of reasons for allowance:
	Regarding to Claims 1, 15, 23, 35, 42 or 46,
Henriott (US20040026998A1) teaches an article of furniture see title) comprising: a. a power source (power source from 84, or 62 Fig. 9); b. a charging port ( e.g., 26, Fig. 9) electrically connected to the power source ( e.g., 84, Fig. 9) that is capable of connecting to a first device ( cigarette lighter, [0034] 26 connects to a cigarette lighter) and capable to provide power to the first device ( 26 can provide power to cigarette lighter, [0034]); d. a motor ( e.g., 88b, Fig. 9) connected to one portion of the furniture ( see 88 in Fig. 5 which is connected to part of the furniture ) and configured to actuate the at least a portion of the furniture ( 88b can provide lift, Fig. 9, further see [0047]) ; e. the motor ( e.g., 88b, Fig. 9) being electrically connected to the power source ( e.g., power source from 84, or 62 Fig. 9) ( g.    a charging power supply electrically connected to the power source and to the charging port wherein said charging power supply is a DC-DC converter  ( e.g., 128, Fig. 9) that converts a first DC voltage inputted from the power source ( input to 128, Fig. 9)  to a second DC voltage outputted to the charging port ( output from 128, Fig. 9, see battery input can be 6 V, while it can be connected to 128 provides desirable voltage output like 12 volts to power outlets, [0046]).
Spjuth ( US20120330538A1) teaches the first switch ( e.g., S1, Fig 2) located in the electrical connection between the power source ( e.g., V1, Fig. 2) and the charging port ( port of Z, Fig. 2 and Henriott teaches about charging port), the first switch ( S1, Fig. 1) is configured to limit the power to only the charging port ( port of Z, Fig. 2) , while not limiting the power to the motor ( e.g., S, Fig. 2) , a second switch ( e.g., SS, Fig.2) controlling the power from the power source( V1, Fig. 2)  to the motor ( S, Fig. 2), and the second switch ( e.g., SS, Fig. 2) not limiting power to the charging port( port of Z, Fig. 2).
Suzuki (US 20180370366). teaches the first switch ( e.g., 76A-C, Fig. 1)  limits the power from the power source ( e.g., 16, Fig. 1) to the charging power supply ( e.g., 62, Fig. 1).
	However, the prior art of record fails to teach or suggest a first switch located in the electrical connection between the battery and the charging port, wherein the first switch is configured to be actuated to prohibit quiescent loss when the charging port is not in use in combination with other limitation of the claim.
	Regarding to Claims 3-14, 24-34, 36-41, 43-45, they depend on claim 1, 15, 23,35 or 42.
        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lu (US20120153747A1) teaches about a switch before DC/DC converter and connected to usb, and the usb also connect to a microcurrent supply
Cassidy (US 20080290731 A1) teaches the power converter including a standby circuit to place the power converter into a low power quiescent operating mode a DC power plug for delivering a charging current from the power supply to the receptacle a battery charge controller to control the charging current a switch integrated into the DC power plug, the switch having a standby state and an operate state wherein the switch controls the flow of power from the power converter to the battery charge controller.
Bakken (US 7977813 B2) teaches about supplying electrical power from an electrical power source directly to a relay controller, while a plurality of electronic controllers are electrically disconnected from the electrical power source to, at least partially, reduce a quiescent power draw when an ignition key switch is in an off position.
Hua (CN203691018U) teaches a portable multi-mode charge and discharge power source device is provided with a box body; the outer surface of the box body is provided with a charging plug, a master switch, a control switch, a direct current USB interface, an alternating current socket assembly and photovoltaic components
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINPING SUN/Primary Examiner, Art Unit 2836